Citation Nr: 0941177	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to October 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran does not have additional disability associated with 
his heart condition that was caused by VA medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional heart disability, as caused by 
VA surgical or other treatment, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, prior to the initial rating decision that denied the 
Veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151, an October 2005 letter advised the Veteran 
of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
it does not appear that the Veteran was sent a letter that 
advised him of the bases for assigning ratings and effective 
dates, since the Board has decided not to grant compensation 
under 38 U.S.C.A. § 1151, remand for such notice is not 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  The Veteran's VA medical records have been 
obtained and two VA medical opinions have been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Veteran asserts that the implantation of a pacemaker into 
his chest by VA resulted in his having additional heart 
complications.  The Veteran points out that the pacemaker 
implanted by VA was later recalled and he had it replaced 
with a new pacemaker.  The Veteran maintains that his heart 
condition was aggravated by a faulty pacemaker installed by 
VA and that he is therefore entitled to compensation under 38 
U.S.C.A. § 1151 for his heart condition.

In June 2006 the Veteran's medical records were examined by a 
VA physician.  He noted that the Veteran had had an 
ICD/pacemaker placed in 2003 and that records show that the 
device was fully functional.  He noted that because of an 
industry recall that the pacemaker was replaced in July 2005.  
The VA physician reported that the medical records show that 
in April 2005 the original pacemaker sensed and successfully 
treated an episode of ventricular tachycardia.  He stated 
that the multiple echocardiograms showed continuation of the 
expected natural progression of the Veteran's dilated 
cardiomyopathy, unaffected by the implantation/presence of 
the device, and showed no malfunction of the device.  The VA 
physician further stated that the records showed neither 
evidence of inappropriate care by VA health caregivers, nor 
any adverse effect on the Veteran's heart condition from 
either the original implantation of the device or the 
replacement thereof.  He opined that there was no evidence of 
aggravation of the underlying nonservice-connected heart 
condition.

The Veteran's medical records were examined by a VA 
cardiologist in December 2006.  The cardiologist gave a 
detailed summary of the medical history related to the 
Veteran's heart disability.  He noted that while the 
originally installed pacemaker was in place, the device 
functioned appropriately.  He further noted that it was 
electively replaced because of an industry recall.  The 
cardiologist was of the opinion that there was no evidence of 
inappropriate care by VA medical providers and that there was 
no adverse effect on the Veteran's heart condition from 
either the original implantation of the device or the 
replacement thereof.  He noted that the progression of the 
Veteran's heart disease was well within expectations for an 
individual with a severe dilated cardiomyopathy.  The 
cardiologist opined that it was less likely than not that the 
Veteran's cardiac condition was significantly adversely 
affected by the ICD/pacemaker implantation or replacement.  

In this case, the Veteran's claim for compensation under 38 
U.S.C.A. § 1151 was received in March 2006.  Because the 
claim was filed on or after October 1, 1997, the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination), and implementing regulations at 38 C.F.R. 
§ 3.358, are not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  Effective October 1, 1997, 38 U.S.C.A. 
§ 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).

In this case there are two medical opinions against the 
Veteran's claim.  After reviewing the Veteran's medical 
records both of the VA physicians came to the conclusion that 
the medical care received by the Veteran with regard to the 
implantation and re-implantation of pacemakers did not result 
in an increase in the Veteran's heart disability.  

The record reflects that the Veteran and his representative 
have received notice of their need to produce evidence of 
identifiable disability that was actually and proximately 
caused by VA hospitalization or medical or surgical 
treatment, and the record does not contain such evidence.

In support of the Veteran's claim, the Board has considered 
the statements and contentions of the Veteran to the effect 
that VA medical treatment aggravated his heart condition.  
The record however provides no support for the Veteran's 
assertions and, as a layperson he is not qualified to furnish 
a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In addition, even if the VA treatment had been shown to have 
resulted in additional heart disability, there is no medical 
evidence indicating that the VA medical treatment afforded 
the Veteran was careless, negligent, lacking in skill, or 
involved errors in judgment or similar instances of fault on 
the part of VA.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
the Veteran's heart condition was aggravated by VA and 
against a finding that there was carelessness, negligence, 
lack of skill, errors in judgment, or similar instances of 
fault on the part of VA.  Accordingly, the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
heart condition must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
heart disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


